Name: Commission Regulation (EEC) No 338/80 of 13 February 1980 amending for the fifth time Regulation (EEC) No 557/79 laying down detailed rules for the application of the system of comsumption aid for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 2 . 80 Official Journal of the European Communities No L 37/ 19 COMMISSION REGULATION (EEC) No 338/80 of 13 February 1980 amending for the fifth time Regulation (EEC) No 557/79 laying down detailed rules for the application of the system of consumption aid for olive oil Whereas the percentage used in the case of lampante olive oil originating in Tunisia no longer bears a rela ­ tion to the characteristics of the olive oil currently produced in that country ; whereas that percentage should therefore be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 590/79 (2), and in particular Article 1 1 (5) thereof, Whereas, pursuant to Article 13 of Commission Regu ­ lation (EEC) No 557/79 (3), as last amended by Regula ­ tion (EEC) No 2492/79 (4), all imports of olive oil , with the exception of edible virgin olive oils and refined oils in small packings, shall be subject to a security equal to 100 % of the amount of the consumption aid paid to beneficiaries ; Whereas, as regards imports of olive oil falling within subheading 15.07 A I b) of the Common Customs Tariff, the amount of the security to be lodged varies according to the origin of the oil , in order to take account of the particular characteristics of those oils ; whereas that amount is fixed is a percentage of the amount of the consumption aid ; HAS ADOPTED THIS REGULATION : Article 1 In Article 13 (2) (a) of Regulation (EEC) No 557/79 , the words Tunisia : 93 % of the consumption aid' are replaced by Tunisia : 86 % of the consumption aid'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 18 February 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2 ) OJ No L 78 , 30 . 3 . 1979, p. 1 . (3 ) OJ No L 73, 24. 3 . 1979, p. 13 . ( «) OJ No L 284, 13 . 11 . 1979, p. 11 .